 



Exhibit 10.2

Execution Version

 





SECOND AMENDMENT TO LEASE

 

SECOND AMENDMENT TO LEASE, dated as of June 22, 2018 (this “Amendment”), between
LEGACY YARDS TENANT LP, a Delaware limited partnership (“Landlord”), having an
address at c/o Related Companies, 60 Columbus Circle, New York, New York 10023
and INTERCEPT PHARMACEUTICALS, INC., a Delaware corporation (“Tenant”), having
an address at 10 Hudson Yards, 37th Floor, New York, New York 10001.

 

WITNESSETH:

 

WHEREAS, pursuant to a Lease, dated as of December 7, 2016 (the “Original
Lease”), by and between Landlord and Tenant, as amended by that certain First
Amendment to Lease dated as of June 27, 2017 (the “First Amendment”), and as
further amended by that certain letter agreement dated December 31, 2017 (the
“12-31 Letter Agreement”; the Original Lease, as so amended, the “Lease”),
Tenant is leasing from Landlord certain space in the building known as 10 Hudson
Yards, located at the corner of 10th Avenue and 30th Street, New York, New York
(the “Building”), as is more particularly described in the Lease; and

 

WHEREAS, Landlord and Tenant desire to amend the Lease on the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.       Defined Terms. All capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Original Lease.

 

2.       Extension of Term of 40th Floor Premises. (a) The term of the Lease
with respect to the 40th Floor Premises is hereby extended upon and subject to
the terms, covenants, and conditions of the Lease, as amended by this Amendment,
for a term (the “40th Floor Extension Term”) commencing on October 14, 2018 (the
“40th Floor Extension Term Commencement Date”), and ending on December 31, 2019
(the “40th Floor Expiration Date”), which date shall be deemed the Expiration
Date for the 40th Floor Premises for all purposes under the Lease, unless sooner
terminated in accordance with the terms of the Lease or pursuant to law.
Accordingly, from and after the date of this Amendment, the definition of
“40th-41st Floor Expiration Date” in Section 1.02 of the Original Lease (i.e.,
clause (y) of Section 1.02 of the Original Lease, as amended by the 12-31 Letter
Agreement) is hereby deleted in its entirety and replaced with the following:

 

“(y) with respect to the 40th Floor Premises, on December 31, 2019 (the “40th
Floor Expiration Date” and (z) with respect to the 41st Floor Premises, on
October 13, 2018 (the “41st Floor Expiration Date”; the 37th Floor Expiration
Date, the 40th Floor Expiration Date and the 41st Floor Expiration Date,
collectively or individually, as the context requires, is called the “Expiration
Date”).”

 



   

 

 

(b)       Tenant’s leasing of the 40th Floor Premises during the 40th Floor
Extension Term shall be on all of the terms and conditions of the Lease (as
amended hereby), except that, from and after the 40th Floor Extension Term
Commencement Date, Tenant shall pay Fixed Rent in respect of the 40th Floor
Premises at the times and in the manner set forth in the Lease, for the period
commencing on the 40th Floor Extension Term Commencement Date and ending on the
date immediately preceding the 40th Floor Expiration Date, in an amount equal to
$895,200.00 per annum (i.e., at the rate per annum of $120.00 per rentable
square foot of the 40th Floor Premises), payable in equal monthly installments
of $74,600.00 (as appropriately prorated for any partial month during the 40th
Floor Extension Term). Accordingly, from and after the date of this Amendment,
Sections 2.02(a) and (b) of the Lease are hereby deleted in their entirety and
replaced with the following:

 

“(a) for the period commencing on the Rent Commencement Date and ending on the
41st Floor Expiration Date an amount equal to $4,780,965.00 (i.e., at the rate
per annum of $105.00 per rentable square foot of the Premises);

 

(b)       for the period commencing on (x) the 40th Floor Extension Term
Commencement Date and ending on the 40th Floor Expiration Date an amount equal
to $4,423,935.00 (i.e., at the rate per annum of $105.00 per rentable square
foot of the 37th Floor Premises and $120.00 per rentable square foot of the 40th
Floor Premises) and (y) the 40th Floor Expiration Date and ending on the 37th
Floor Expiration Date an amount equal to $3,528,735.00 (i.e., at the rate per
annum of $105.00 per rentable square foot of the 37th Floor Premises).”

 

(c)       On the 41st Floor Expiration Date, Tenant’s Share shall be
appropriately adjusted based on the subtraction of the rentable square footage
of the 41st Floor Premises from the rentable square footage of the Premises.

 

(d)       On the 40th Floor Expiration Date, Tenant’s Share shall be
appropriately adjusted based on the subtraction of the rentable square footage
of the 40th Floor Premises from the rentable square footage of the Premises.

 

3.       Landlord’s 41st Floor Early Termination Option. Notwithstanding
anything to the contrary contained in the Lease, Landlord shall have the right
(the “41st Floor Early Termination Option”) to terminate the Lease with respect
to the 41st Floor Premises at any time prior to the 41st Floor Expiration Date,
for any reason or no reason, on sixty (60) days’ prior written notice (the “41st
Floor Early Termination Notice”) to Tenant and such termination with respect to
the 41st Floor Premises shall be effective 60 days’ after Landlord’s delivery of
the 41st Floor Early Termination Notice (such date, as the same may be extended
by written notice to Landlord from Tenant for Unavoidable Delays beyond Tenant’s
reasonable control, but in no event later than the 41st Floor Expiration Date,
the “41st Floor Early Termination Date”). If Landlord exercises the 41st Floor
Early Termination Option, then on or before the 41st Floor Early Termination
Date, Tenant shall surrender to Landlord possession of the 41st Floor Premises,
vacant and free of any lien or encumbrance created by Tenant or persons claiming
by, through or under Tenant and otherwise in the condition required for
surrender of the 41st Floor Premises in accordance with the provisions of the
Lease. On the 41st Floor Early Termination Date, Tenant’s lease of the 41st
Floor Premises only shall end and expire, and Tenant’s estate in and possession
of the 41st Floor Premises only shall terminate and be wholly extinguished as if
the 41st Floor Early Termination Date were the Expiration Date with respect
solely to the 41st Floor Premises. If Tenant fails to surrender to Landlord
possession of the 41st Floor Premises in accordance with the terms of this
Section 3 on the 41st Floor Early Termination Date, then Tenant shall be deemed
to be a holdover in the 41st Floor Premises and Landlord shall have the right to
exercise any of Landlord’s rights and remedies as set forth in Section 6.10 of
the Lease. Notwithstanding anything to the contrary contained herein, Tenant
shall not remove Tenant’s Furniture (as said term is hereinafter defined) from
the 41st Floor Premises on the 41st Floor Expiration Date or 41st Floor Early
Termination Date, as applicable, and Tenant shall leave such furniture in the
41st Floor Premises on the 41st Floor Expiration Date or 41st Floor Early
Termination Date, as applicable, free of any lien or encumbrance created by
Tenant or persons claiming by, through or under Tenant. If Landlord exercises
the 41st Floor Early Termination Option, then effective from and after the day
immediately following the 41st Floor Early Termination Date, Tenant shall
continue to lease the Premises (other than the 41st Floor Premises) upon all of
the terms and provisions of this Lease, provided, that:

 



  2 

 

 

(i)       The rentable square footage of the Premises shall be adjusted by
subtracting the rentable square footage of the 41st Floor Premises and such
reduced rentable square footage of the Premises shall be used as the basis for
determining the amount of Fixed Rent payable by Tenant in accordance with
Section 2.02 and the Additional Tax Payment in accordance with Sections
2.04(f)(ii) and 2.06(b)(ii);

 

(ii)       Tenant’s Share shall be appropriately adjusted based on the
subtraction of the rentable square footage of the 41st Floor Premises from the
rentable square footage of the Premises; and

 

(iii)       the term “Premises” shall no longer include the 41st Floor Premises.

 

In this Paragraph 3, the term “Tenant’s Furniture” shall mean all furniture
owned by the Tenant (and not owned by individual employees of the Tenant or its
Affiliates) which is located on the Premises, an inventory of which shall be set
forth on a schedule to be delivered by Tenant to Landlord within five (5)
business days of the date of this Amendment.

 

4.       37th Floor Premises Renewal Right. (a) Provided that (A) on the date
Tenant exercises the First Renewal Option and at the commencement of the First
Renewal Term (i) this Lease has not been terminated, (ii) Tenant and/or Tenant’s
Affiliates occupy 75% or more of the 37th Floor Premises, and (iii) Tenant is
the original named Tenant or a permitted successor thereto in accordance with
the provisions of Sections 5.01(b) or (c) of the Lease (each, an “Intercept
Tenant”), and (B) on the date Tenant exercises the First Renewal Option Tenant
is not in default under the Lease beyond applicable notice and cure periods,
subject to the provisions of Section 4(c) below, Tenant shall have the option
(the “First Renewal Option”) to extend the initial Term of this Lease for the
37th Floor Premises for an additional 5 year period (the “First Renewal Term”),
to commence at the expiration of the initial Term of the 37th Floor Premises.

 

(b)       The First Renewal Option shall be exercised with respect to the entire
Premises only (i.e., the entire 37th Floor Premises) and shall be exercisable by
Tenant giving notice to Landlord (the “First Renewal Notice”) on or before the
later to occur of (i) December 1, 2019 or (ii) the thirtieth (30th) day
following the date that the Third Party Expansion Option (as said term is
hereinafter defined) has lapsed by its terms, or is affirmatively waived by
L’Oreal USA, Inc., and notice of such lapse or waiver is provided to Tenant by
Landlord. Time is of the essence with respect to the giving of the First Renewal
Notice. If Tenant fails to timely deliver the First Renewal Notice, then Tenant
shall be deemed to have irrevocably waived Tenant’s right to exercise the
Renewal Options.

 



  3 

 

 

(c)       Tenant hereby acknowledges and agrees that, notwithstanding anything
to the contrary contained herein, the First Renewal Option is subject and
subordinate, in all events and under all circumstances, to an expansion option
in favor of L’Oreal USA, Inc. (the “Third Party Expansion Option”), whether or
not Tenant exercises the First Renewal Option prior to the exercise of such
Third Party Expansion Option, and, accordingly, any exercise by Tenant of the
First Renewal Option shall be rendered null and void upon the exercise of any
such Third Party Expansion Option. At Tenant’s request from time to time,
Landlord will notify Tenant of the exercise or waiver (or deemed waiver) of the
Third Party Expansion Option. Without limiting the foregoing, Landlord shall
notify Tenant of the exercise or waiver (or deemed waiver) of the Third Party
Expansion Option promptly after the occurrence thereof.

 

(d)       Provided that (A) Tenant exercised the First Renewal Option for the
First Renewal Term and such exercise was not rendered null and void by the
exercise of the Third Party Expansion Option pursuant to clause (c) above, (B)
on the date Tenant exercises the Second Renewal Option and at the commencement
of the Second Renewal Term (i) this Lease has not been terminated, (ii) Tenant
and/or Tenant’s Affiliates occupy 75% or more of the 37th Floor Premises, and
(iii) Tenant is an Intercept Tenant, and (C) on the date Tenant exercises the
Second Renewal Option Tenant is not in default under the Lease beyond applicable
notice and cure periods, Tenant shall have the option (the “Second Renewal
Option”; the First Renewal Option and the Second Renewal Option are each a
“Renewal Option”) to extend the Term of this Lease for the 37th Floor Premises
for an additional 5 year period (the “Second Renewal Term”; the First Renewal
Term and the Second Renewal Term are each a “Renewal Term”), to commence at the
expiration of the First Renewal Term.

 

(e)       The Second Renewal Option shall be exercised with respect to the
entire Premises only (i.e., the entire 37th Floor Premises) and shall be
exercisable by Tenant giving notice to Landlord (the “Second Renewal Notice”;
the First Renewal Notice and the Second Renewal Notice are each a “Renewal
Notice”) at least 15 months before the last day of the First Renewal Term. Time
is of the essence with respect to the giving of the Second Renewal Notice. If
Tenant fails to timely deliver the Second Renewal Notice, then Tenant shall be
deemed to have irrevocably waived Tenant’s right to exercise the Second Renewal
Option.

 

(f)       Each Renewal Term shall be upon all of the terms and conditions set
forth in the Lease, except that (i) the Fixed Rent shall be as determined
pursuant to the further provisions of this Section 4; (ii) Tenant shall accept
the Premises in its “as is” condition at the commencement of the applicable
Renewal Term, and Landlord shall not be required to perform any work, to pay any
work allowance or any other amount or to render any services to make the
Premises ready for Tenant’s use and occupancy or to provide any abatement of
Fixed Rent or Additional Charges, in each case with respect to the applicable
Renewal Term; (iii) Tenant shall have no option to renew this Lease beyond the
expiration of the Second Renewal Term; (iv) the Base PILOT Amount shall be the
PILOT Amount for the Tax Year of the commencement of the applicable Renewal Term
(or, if the PILOT Cessation Date shall have occurred, the Base PILOT Amount
shall be the Taxes for the Tax Year of the commencement of the applicable
Renewal Term); (v) the Base Impositions Amount shall be the Impositions for the
Tax Year of the commencement of the applicable Renewal Term; (vi) the Base
Operating Amount shall be the Operating Expenses for the Operating Year ending
immediately before the commencement of the applicable Renewal Term; and (vii)
all references in the Lease to the Expiration Date shall be deemed to mean the
last day of the applicable Renewal Term.

 



  4 

 

 

(g)       The annual Fixed Rent for the Premises for each Renewal Term shall be
the Fair Market Rent for such Renewal Term. “Fair Market Rent” means the fixed
annual rent that a willing lessee would pay and a willing lessor would accept
for the Premises during the applicable Renewal Term, taking into account all
relevant factors. The Fair Market Rent shall be determined as of the
commencement of the applicable Renewal Term.

 

(h)       If Tenant timely exercises a Renewal Option, Landlord and Tenant shall
promptly commence and diligently and in good faith seek to establish the Fair
Market Rent. If Landlord and Tenant are unable to agree (for any reason) upon
the Fair Market Rent on or prior to the date that is 120 days before the last
day of the then Term, then the Fair Market Rent shall be determined by
arbitration in the City of New York as set forth in Section 4(i) below.

 

(i)       (A) Either Landlord or Tenant shall request JAMS (or, if JAMS is then
no longer in effect, the Real Estate Board of New York) to appoint an arbitrator
who shall be impartial and both parties shall be bound by any appointment so
made. If JAMS (or the Real Estate Board of New York, as applicable) shall fail
to appoint an arbitrator within 30 days after such request is made, either
Landlord or Tenant may apply to the Supreme Court, New York County to make such
appointment. The arbitrator shall be an MAI appraiser or a licensed real estate
broker having at least 15 years of experience in leasing of First Class Office
Buildings and shall be a disinterested person in connection with the dispute in
question. As soon as reasonably practicable after the appointment of the
arbitrator, the arbitrator shall meet with Landlord and Tenant (the “Initial
Meeting”). At the Initial Meeting, Landlord shall submit to the arbitrator its
determination of the Fair Market Rent (“Landlord’s Determination”) in a sealed
envelope contemporaneously with Tenant’s submission to the arbitrator of its
determination of the Fair Market Rent (“Tenant’s Determination”) in a sealed
envelope, whereupon the arbitrator shall open both envelopes. If one party shall
be ready, willing and able to submit its determination of the Fair Market Rent
at such Initial Meeting, but the other party shall fail to submit its
determination of the Fair Market Rent at such Initial Meeting, then the party
who is so ready, willing and able to submit its determination shall not be
required to do so, and the Initial Meeting shall be rescheduled to a date which
is not more than 3 Business Days following the Initial Meeting, at which
rescheduled Initial Meeting the arbitrator shall open both envelopes. If the
party that was not ready, willing and able to submit its determination of the
Fair Market Rent at the Initial Meeting shall not submit its determination of
the Fair Market Rent at such rescheduled meeting, the determination of the party
that was ready, willing and able to submit its determination at the Initial
Meeting shall constitute the Fair Market Rent. If the higher of the Landlord’s
Determination and the Tenant’s Determination (the “Higher Determination”) is not
higher than the lower of the Landlord’s Determination and the Tenant’s
Determination (the “Lower Determination”) by more than 5% of the Higher
Determination, then the arbitrator shall not make a determination as to the Fair
Market Rent, and the Fair Market Rent shall equal the average of the Landlord’s
Determination and the Tenant’s Determination. If the Higher Determination is
higher than the Lower Determination by more than 5% percent of the Higher
Determination, then the arbitrator shall set a hearing date for arbitration,
which hearing shall not exceed two days and shall be scheduled to be held within
60 days after the Initial Meeting.

 



  5 

 

 

(B)       There shall be no discovery in the arbitration. However, on reasonable
written notice to the other party, Tenant may inspect any portion of the
Building relevant to its claims, and Landlord may inspect any portion of the
space occupied by Tenant on the floors in issue. On or before the date that is
30 days prior to the scheduled hearing, the parties shall exchange opening
written expert reports and opening written pre-hearing statements. Opening
written pre-hearing statements shall not exceed 20 pages in length. On or before
the date that is two weeks prior to the hearing, the parties may exchange
rebuttal written expert reports and rebuttal written pre-hearing statements.
Rebuttal written pre-hearing statements shall not exceed 10 pages in length. On
or before the date that is 10 days prior to the hearing, the parties shall
exchange written witness lists, including a brief statement as to the subject
matter to be covered in the witnesses’ testimony, and submit the same
contemporaneously to the arbitrator. On or before the date that is one week
prior to the hearing, the parties shall exchange all documents which they intend
to offer at the hearing. Other than rebuttal witnesses, only the witnesses
listed on the witness lists shall be allowed to testify at the hearings. Closing
arguments shall be heard immediately following conclusion of all testimony. The
proceedings shall be recorded by stenographic means. Each party may present live
witnesses and offer exhibits, and all witnesses shall be subject to
cross-examination. The arbitrator shall conduct the two day hearing so as to
provide each party with sufficient time to present its case, both on direct and
on rebuttal, and permit each party appropriate time for cross examination;
provided, that the arbitrator shall not extend the hearing beyond two days. Each
party may, during its direct case, present evidence in support of its position
and in opposition to the position of the opposing party.

 

(C)       The arbitrator shall make a determination of the Fair Market Rent by
selecting either the amount set forth in Landlord’s Determination or the amount
set forth in Tenant’s Determination, whichever the arbitrator determines is
closest to Fair Market Rent. The arbitrator may not select any other amount as
the Fair Market Rent. The fees and expenses of any arbitration pursuant to this
Section 4(g) shall be borne by the parties equally, but each party shall bear
the expense of its own attorneys and experts and the additional expenses of
presenting its own proof. The arbitrator shall not have the power to add to,
modify or change any of the provisions of this Lease. After a determination has
been made of the Fair Market Rent, the parties shall execute and deliver an
instrument setting forth the Fair Market Rent, but the failure to so execute and
deliver any such instrument shall not affect the determination of Fair Market
Rent.

 

(j)       If the final determination of Fair Market Rent shall not be made on or
before the first day of the applicable Renewal Term, then, pending such final
determination, Tenant shall pay, as Fixed Rent for the applicable Renewal Term,
an amount equal to Landlord’s Determination. If, based upon the final
determination of the Fair Market Rent, the Fixed Rent payments made by Tenant
for such portion of the applicable Renewal Term were greater than the Fair
Market Rent payable for the applicable Renewal Term, Landlord shall credit the
amount of such excess against future installments of Fixed Rent and/or
Additional Charges payable by Tenant.

 



  6 

 

 

(k)       Anything herein to the contrary notwithstanding, the provisions of
this Section 4 granting to Tenant the Renewal Options shall be null and void and
of no force or effect if an Intercept Tenant is no longer the Tenant under the
Lease.

 

5.       Brokers. Each party represents to the other that such party has dealt
with no broker other than the Brokers in connection with this Amendment or, with
respect to Tenant only, the Project, and each party shall indemnify and hold the
other harmless from and against all loss, cost, liability and expense
(including, without limitation, reasonable attorneys’ fees and disbursements)
arising out of any claim for a commission or other compensation by any broker
other than Broker who alleges that it has dealt with the indemnifying party in
connection with this Amendment or the Project. Landlord shall enter into
separate agreements with Broker which provide that, if this Amendment is
executed and delivered by both Landlord and Tenant, Landlord shall pay to Broker
any commission that Broker may be entitled to in connection with this Amendment,
subject to, and in accordance with, the terms and conditions of such agreement.

 

6.       No Other Changes. Except as expressly set forth in this Amendment, the
Lease shall remain unmodified and in full force and effect, and the Lease as
modified herein is ratified and confirmed. All references in the Lease to “this
Lease” shall hereafter be deemed to refer to the Lease as amended by this
Amendment.

 

7.       Miscellaneous. This Amendment contains the entire agreement of the
parties with respect to the subject matter hereof and all prior negotiations,
understandings or agreements between the parties with respect to the subject
matter hereof are merged herein. This Amendment may be executed in counterparts
each of which shall be an original, even where such executed counterpart is
delivered via facsimile or Portable Document Format, and all of which
counterparts taken together shall constitute one and the same agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

  7 

 

 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

 

  LANDLORD:       LEGACY YARDS TENANT LP         By: Legacy Yards Tenant GP LLC,
    its general partner         By:   /s/ Andrew Rosen     Name: Andrew Rosen  
  Title: VP         TENANT:         INTERCEPT PHARMACEUTICALS, INC.        
By:    /s/ Sandip Kapadia     Name: Sandip Kapadia     Title: CFO

 



  8 



 

